Citation Nr: 0329369	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  00-10 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the cervical spine.

2.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine.

3.  Entitlement to a total disability rating due to 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




REMAND

On May 13, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Obtain the veteran's medical records 
from the VA medical center/outpatient 
clinic in Syracuse, New York, for any 
treatment for cervical and lumbar spine 
conditions, during the period of January 
1950 to the present.  Request all 
inpatient and outpatient records.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination.  Send the claims folder to 
the examiner for review.
Advise the examiner that it is essential 
that he/she review the entire record, as 
there are pertinent medical records 
throughout the claims file, including 
records showing disability of the lumbar 
spine in the 1960's (contrary to the 
February 2000 VA examiner's report, which 
notes that the earliest medical evidence 
is in the 1980's), and arthritis of the 
cervical spine in the 1980's.  There is 
medical evidence reflecting diagnoses 
other than osteoarthritis affecting the 
spine, such as rheumatoid arthritis and 
degenerative disc disease.  Further, 
there are also private and VA medical 
opinions which address the issue of 
etiology of the veteran's back disorder, 
which must be considered and addressed in 
the examiner's report.

The examiner should also be advised that 
all indicated tests should be performed and 
all clinical findings should be reported in 
detail.  
?	The examiner should state the diagnosis(e) 
of the veteran's lumbar and cervical spine 
disabilities.  
?	In addition, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's service-
connected status-post fracture of the right 
distal tibia and fibula with traumatic 
arthritis, and left knee chondromalacia 
with degenerative changes and medial 
meniscus tear, caused or chronically 
worsened any current disability of the 
lumbar or cervical spine.  If aggravation 
of the veteran's lumbar or cervical spine 
disabilities by a service-connected 
disability is found, the examiner should 
attempt to quantify the degree or extent of 
additional disability resulting from 
aggravation.  
In addition, the examiner is asked to 
state whether the veteran's service 
connected status-post fracture of the 
right distal tibia and fibula with 
traumatic arthritis, left knee 
chondromalacia with degenerative changes 
and medial meniscus tear, and residuals 
of fracture of the left radius and ulna, 
render the veteran unable to secure or 
follow a substantially gainful 
occupation.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





